Citation Nr: 1122436	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-48 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to June 4, 2008, and in excess of 20 percent thereafter, for residuals of a compression fracture of the right lumbar spine.    

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a right ankle fracture.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a fracture of the cervical spine.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that increased the evaluation of the Veteran's service-connected lumbar spine condition to 10 percent disabling effective September 19, 2007, denied an increased evaluation for the Veteran's service-connected right ankle disability, and declined to reopen the Veteran's claim of entitlement to service connection for residuals of a fracture to the cervical spine.  The Veteran filed a notice of disagreement dated in September 2009 and the RO issued a statement of the case dated in October 2010.  In October 2010, the RO increased the evaluation of the Veteran's service-connected lumbar spine condition to 20 percent disabling, effective June 4, 2008.  The Veteran submitted substantive appeal in December 2010.  

After the most recent statement of the case, the Veteran submitted relevant medical records in connection with his claims, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claims. 

In this case, the Board notes that in a May 1992 decision, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for fracture of the cervical spine.  The Veteran did not file a timely notice of appeal to the decision and it became final.  As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of entitlement to a higher evaluation for the Veteran's service-connected lumbar spine disability, and entitlement to service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2011 statement submitted by the Veteran's representative, and prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his claim of entitlement to a higher evaluation for his service-connected residuals of right ankle fracture.

2.  In an August 1979  decision, the RO denied entitlement to service connection for fracture, cervical spine.  The Veteran did not file a timely appeal with respect to this decision and it became final.

3.  In a May 1992, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a fracture of the cervical spine.  The Veteran did not file a timely appeal with respect to this decision and it became final.

4.  Evidence received since the May 1992 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a fracture of the cervical spine.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issue of entitlement to a higher evaluation for residuals of right ankle fracture, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The August 1979 rating decision which denied service connection for fracture of the cervical spine is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 3.104, 19.118, 19.153 (1979).

3.  The May 1992 rating decision which denied the Veteran's application to reopen his claim of entitlement to service connection for fracture of the cervical spine is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 19.129, 19.192 (1991).

4.  The evidence received subsequent to the May 1992 rating decision is new and material; and the claim for service connection for residuals of a fracture of the cervical spine is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of increased rating claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the record indicates that in a March 2011 statement submitted by the Veteran's representative, the Veteran withdrew his appeal as to the claim for entitlement to a higher evaluation for residuals of a right ankle fracture.  Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.

II.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for residuals of a fracture of the cervical spine, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

III.  New and material evidence

In a May 1992 decision, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for facture of the cervical spine.  In this decision, the RO found that there was no factual basis to warrant reconsideration of the previous denial of the claim in August 1979, as recent findings regarding the Veteran's cervical spine had not been etiologically related to any disability incurred in or aggravated by service.  

The evidence added to the claims file since May 1992 consists of private and VA treatment records, and disability records from the Social Security Administration.  These records include a December 2010 private physicians report indicating that the Veteran had nerve root compression and cervicalgia.  X-rays were noted to reveal spondylosis at C2 and C5-7 with disc degeneration at C5-C7 in the cervical spine.  The Veteran was also noted to have been in a motor cycle accident in July 1976 where, the physician stated, the Veteran injured his cervical spine.  The physician stated that, based on the x-ray findings and the age of spinal degeneration, it was as likely as not that the Veteran's disability was due to the in-service injury. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence that has been added to the Veteran's claims file since the May 1992 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's cervical spine claim and an opinion indicating that these diagnoses are related to a motor cycle accident in service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in May 1992, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The appeal concerning the claim for entitlement to an increased evaluation for residuals of right ankle fracture is dismissed.

The claim of entitlement to service connection for residuals of a cervical spine fracture is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's lumbar and cervical spine claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that the Veteran's representative submitted a statement dated in March 2011 contending that the Veteran's lumbar spine disability had worsened since his most recent VA examination and therefore warrants a higher evaluation.  This statement was accompanied by a private physicians report indicating decreased range of motion with pain.  Therefore, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current levels of her service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With respect to the Veteran's cervical spine claim, the Veteran submitted  a December 2010 private physicians report indicating that the Veteran had nerve root compression and cervicalgia.  X-rays were noted to reveal spondylosis at C2 and C5-7 with disc degeneration at C5-C7 in the cervical spine.  The Veteran was also noted to have been in a motor cycle accident in July 1976 where, the physician stated, the Veteran injured his cervical spine.  The physician stated that, based on the x-ray findings and the age of spinal degeneration, it was as likely as not that the Veteran's disability was due to the in-service injury. 

Based on the foregoing, the Board finds that a VA examination should be provided with respect to the Veteran's cervical spine claim.  In this regard, the Board notes that, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Upon remand, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  In this regard, the Board notes that the Veteran has been treated at the Gainesville and Lake City VA facilities.  Updated records of the Veteran's treatment at these facilities should also be associated with the Veteran's claims file.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his lumbar and cervical spine disabilities.  This should include updated records of the Veteran's treatment at the Gainesville and Lake City VA facilities.  The RO should obtain any necessary authorizations from the Veteran.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected lumbar spine disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

a)  The examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.

b)  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

c)  The examiner should provide an opinion as to whether the Veteran had any prostrating attacks in the last 12 months, whether the back disability causes radiculopathy in either lower extremity and, if so, if this radiculopathy is best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a cervical spine disability that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

a)  Does the Veteran have a cervical spine disability?  If so, state the diagnosis or diagnoses. 

b)  If the examiner finds that the Veteran has a cervical spine disability, did such disorder have its  onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records and the Veteran's contention that he has a cervical spine disorder as a result of an in service motor cycle accident.  The examiner is also asked to comment on the December 2010 report of his private physician referenced above.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


